Citation Nr: 1032204	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  02-10 881A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 60 percent for 
right multiple spontaneous pneumothorax, status post thorascopic 
surgery with pleurodesis.

2.  Entitlement to a disability rating higher than 30 percent for 
adjustment disorder with mixed emotional features with depression 
and pain disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to February 
1996.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2002 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied the 
Veteran's claims for higher ratings for his service-connected:  
(i) right multiple spontaneous pneumothorax, status post 
thorascopic surgery with pleurodesis; (ii) adjustment disorder 
with mixed emotional features with depression and pain disorder; 
(iii) residuals of a fracture of the left fibula; (iv) residuals 
of a thoracodorsal nerve injury of the right upper extremity; and 
(v) a total disability rating based on individual unemployability 
(TDIU).

In a December 2004 decision since issued, however, the RO granted 
an increased rating from 30 to 60 percent for the right multiple 
spontaneous pneumothorax, status post thorascopic surgery with 
pleurodesis.  The Veteran has continued to appeal, requesting an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (indicating it is presumed he is seeking the highest 
possible rating unless he specifically indicates otherwise).

In an even more recent January 2005 decision, the RO granted the 
Veteran's claim for a TDIU retroactively effective from November 
2002.  And since he did not appeal that effective date, the TDIU 
claim has been resolved and is no longer at issue.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal this downstream issue).

In January 2006, in support of his remaining claims, the Veteran 
testified at a hearing before a Veterans Law Judge at the Board's 
offices in Washington, DC (Central Office hearing).  
Subsequently, in March 2006, the Board remanded the claims to 
obtain additional VA treatment records and ensure compliance with 
the notice provisions of the Veterans Claims Assistance Act 
(VCAA).

The Board later issued an August 2008 decision denying increased-
rating claims for residuals of a fracture of the left fibula and 
for residuals of a thoracodorsal nerve injury of the right upper 
extremity.  So those claims also are no longer at issue.  

Also in August 2008, the Board remanded - for further 
development and consideration, the Veteran's remaining increased-
rating claims for his right multiple spontaneous pneumothorax, 
status post thorascopic surgery with pleurodesis, and adjustment 
disorder with mixed emotional features with depression and 
pain disorder.  Since, however, there has not been substantial 
compliance with the remand directives concerning these remaining 
claims, the Board is regrettably again remanding these claims to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).


REMAND

In the prior August 2008 remand, the Board requested the Veteran 
be provided VA examinations to reassess the severity of his 
pulmonary and psychiatric disorders.  

The Veteran had these examinations in November 2008.  
Unfortunately, both examinations are inadequate for rating 
purposes and do not substantially comply with the Board's remand 
directives.   Therefore, another remand is required.  See Stegall 
v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by 
the Board imposes upon the Secretary of VA a concomitant duty to 
ensure compliance with the terms of the remand).  See, too, 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



A.	Pulmonary Disorder

Regarding this disorder, the Board indicated when remanding this 
claim in August 2008 that the Veteran had not been afforded an 
adequate VA compensation examination assessing the severity of 
this condition since a pulmonary function test (PFT) during an 
October 2004 VA compensation examination had not included all 
necessary findings to appropriately evaluate this disorder under 
the applicable rating criteria for restrictive lung disease.  In 
particular, the PFT did not include a finding for Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)).  The examiner also failed to discuss whether 
the Veteran's pulmonary disorder is manifested by cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, episodes 
of acute respiratory failure, a requirement of outpatient oxygen 
therapy, or the maximum exercise capacity as measured by oxygen 
consumption with cardiac or respiratory limitation, each of which 
are listed in the criteria for a 100 percent rating.  See 38 
C.F.R. § 4.97, Diagnostic Code 6843 (2009).  Consequently, the 
Board requested another examination to obtain this additional 
necessary information.  38 C.F.R. § 4.2

Although the Veteran had another VA pulmonary examination in 
November 2008, the examination report still does not include a 
finding concerning DLCO (SB).  Moreover, the examiner failed to 
discuss whether the Veteran's pulmonary disorder is manifested by 
cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory failure, a 
requirement of outpatient oxygen therapy, or the maximum exercise 
capacity as measured by oxygen consumption with cardiac or 
respiratory limitation.  Consequently, another VA pulmonary 
examination is needed before the Board may adjudicate this claim.  



B.	Psychiatric Disorder

The Board's August 2008 remand also requested that the Veteran be 
provided a VA psychiatric examination to reassess the severity of 
his psychiatric disorder.  This request was based on evidence 
showing a possible worsening of his symptoms, as well as the fact 
that he had additionally received a diagnosis of 
posttraumatic stress disorder (PTSD), which is not a service-
connected disability.  

In requesting the examination, the Board specifically instructed 
the examiner to assign an Axis V diagnosis - a Global Assessment 
of Functioning (GAF) score.  A GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  As well, the examiner was asked to comment on 
the Veteran's current level of social and occupational impairment 
due to his service-connected adjustment disorder with mixed 
emotional features with depression and pain disorder, 
including the impact this disability has on his ability to work.  

Pursuant to that request, the Veteran was afforded a VA 
psychiatric examination in November 2008.  But the examiner did 
not assign a GAF score and comment on the Veteran's current level 
of social and occupational impairment due to his 
service-connected adjustment disorder with mixed emotional 
features with depression and pain disorder, including the impact 
this disability has on his ability to work.  The examiner also 
indicated that a Minnesota Multiphasic Personality Inventory 
(MMPI-II) test should be performed to provide an accurate 
diagnosis.  So another VA examination is also needed to decide 
this claim.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
examination to reassess the severity of his 
service-connected right multiple 
spontaneous pneumothorax, status post 
thorascopic surgery with pleurodesis.  All 
necessary diagnostic testing and evaluation 
needed to make this determination should be 
done, including a PFT.  The examiner should 
review the results of any testing prior to 
completion of the examination report.

To properly rate this disability, the 
results of the PFT must indicate:  (a) the 
percentage of predicted FEV-1 and FEV-1/FVC 
and (b) the percentage of predicted DLCO 
(SB).  

The examiner also must determine whether 
the Veteran has: (i) cor pulmonale (right 
heart failure), or (ii) pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or (iii) right 
ventricular hypertrophy, or (iv) a 
requirement of outpatient oxygen therapy, 
or (v) maximum exercise capacity of less 
than 15/ml/kg/min as measured by oxygen 
consumption with cardiac or respiratory 
limitation.



2.  As well, schedule the Veteran for 
another VA psychiatric examination to 
reassess the severity and manifestations of 
his service-connected adjustment disorder 
with mixed emotional features with 
depression and pain disorder.  Conduct all 
diagnostic testing and evaluation needed to 
make this determination, including an MMPI-
II (as the November 2008 VA examiner 
recommended).

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

The examiner should, if possible, indicate 
what specific symptoms are attributable to 
the service-connected adjustment disorder 
with mixed emotional features with 
depression and pain disorder, as opposed to 
symptoms referable to any other nonservice-
connected conditions, including PTSD.  If 
it is not possible or feasible to make this 
differentiation, please expressly indicate 
this and explain why this cannot be done.  

Also as part of the examination, the 
examiner should assign an Axis V GAF score 
and explain what the score means.

Still additional comment is needed 
concerning the Veteran's current level of 
social and occupational impairment due to 
his service-connected adjustment disorder 
with mixed emotional features with 
depression and pain disorder - including 
the impact this disorder has on his ability 
to work.  [Note:  he already has a TDIU, 
but it was based on the combined effect of 
his several service-connected disabilities, 
not just his psychiatric disorder in 
isolation.]  Any indications his complaints 
or symptoms are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.

3.  Then readjudicate the claims in light 
of the additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these remaining 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the 


United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


